MARSHALL, J.
This case is here upon a certificate of the judgment. No abstract of the record or briefs have been filed. The judgment shows that it is a proceeding under sections 650 and 651, Revised Statutes 1899, to have the court adjudge the rights of the parties to lot fifty-two of Forest Park Place, in City Block 4907 of the city of St. Louis, having a front of fifty feet on the south line of McPherson Avenue, and that the court adjudged the fee-simple title to the plaintiff. It was stated in the argument of the case of Simmons v. Cabanne, just decided, and found on page 336 of this volume, that this case depended upon the same facts and involved the same questions that are involved' in that ease, and that the decision of that case would *360determine this. If so the same result would follow in this ease as has just been announced in that case. But in any'event the judgment in this case, upon this state of the record, must be affirmed.
All concur, except Valliant, Jwho dissents.